Citation Nr: 0932997	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
generalized anxiety with depression, and alcoholism.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder, to include as the result of Agent Orange 
exposure.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for restless leg 
syndrome.

6.  Entitlement to service connection for service connection 
for headaches with blurred vision.


7.  Entitlement to service connection for service connection 
for a disability manifested by frequent urination. 

8.  Entitlement to service connection for service connection 
for a disability manifested by fatigue. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2007.  

Entitlement to service connection for an acquired psychiatric 
disability to include PTSD was previously denied in an 
unappealed rating decision of June 1994.  These claims were 
considered as separate issues by the RO in the development of 
the appeal, and a claim for service connection for alcoholism 
was considered a separate issue as well.  However, in a 
recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held, in a case involving service 
connection for PTSD, when the record showed diagnoses of 
other mental conditions, that such conditions were all part 
of the same claim.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Court pointed out that the Veteran is not 
competent to diagnose his various mental conditions.  
Accordingly, all of the claims related to service connection 
for psychiatric conditions have been consolidated into a 
single issue.  

The Veteran's current claim also included the issue of 
service connection for "white blotches on the skin," which 
was noted as such on the May 2008 statement of the case and 
the February 2009 supplemental statement of the case.  In his 
notice of disagreement, the Veteran referred to the issue as 
a "skin disorder," and, again pursuant to Clemons, the 
issue has been reframed as such.  Entitlement to service 
connection for a skin condition was also denied in the June 
1994 rating decision.  Although not addressed by the RO on 
that basis, that issue has also been rephrased to reflect 
that the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2009, before a decision was entered in this appeal, 
the Veteran's representative informed the Board that the 
Veteran requested a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing at the RO, to be 
held before a Veterans Law Judge sitting 
in Washington, D.C.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




